DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 is/are rejected under 35 U.S.C. 102(b) as being anticipated by Foster (US 5824157).
	Regarding claim 1, Foster teaches a wetting die (figure 1 #10) with a wetting slot (groove between #11 and 11’) for producing a fibrous band wetted with a thermoplastic (column 1 lines 20-30), wherein the wetting die comprises two wetting pockets (figures 2 and 3 #73, or 23 and 23’ or 31 and 31’) at each of two horizontal lateral ends of an opening of the wetting slot.

	Regarding claim 2, Foster teaches that the wetting pockets have a semi-circular or semi-oval shape (as seen in figures 2-3).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Foster (US 5824157).
	Regarding claims 3 and 12, the teachings of Foster are disclosed above.
	Foster does not teach the radius of the wetting pockets.
	As stated above in the rejection of claim 1, Foster teaches multiple wetting pockets, which would inherently have a radius. Therefore it would have been obvious to one of ordinary skill in the art to modify the radius to whatever size was desired by the used to impregnate the fiber with the thermoplastic based on the size of the fiber that was used. This would ensure the user could impregnate multiple sized fibers and thus increase the efficiency and variability of the apparatus. This is a change of size/shape and would not produce any new or unexpected results.


Claims 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Foster (US 5824157) in view of Bard (US 5063951).
Regarding claim 4, the teachings of Foster are described above.
Foster does not teach that the die is made of steel.
Bard teaches that the die can be made of steel (column 7 lines 4-20).
At the time the invention was made it would have been obvious to one of ordinary skill in the art to modify Foster such that the die is made of steel as taught by Bard as doing such would increase the strength and durability of the product thus increasing the lifespan of the apparatus and minimizing cost to replace it.

Regarding claim 5, the teachings of Foster are disclosed above.
Foster does not teach that the die is made of two or more movable parts.
Bard teaches that the die is made of two or more movable parts (column 6 line 40 – column 7 line 4).
At the time the invention was made it would have been obvious to one of ordinary skill in the art to modify Foster such that the die is made of two or more movable parts as taught by Bard as doing such would limit the movement of the substrate and thus deliver the fluid to a specific predefined location (column 1 line  37- column 2 line 5).


Response to Arguments
Applicant's arguments filed 7/21/22 have been fully considered but they are not persuasive.
	Applicant argues on pages 3-4 of the Remarks that Foster does not teach that the wetting die has a respective wetting pocket at each of two horizontally lateral ends of an opening of the wetting slot.
	In response to applicant’s argument, it is noted that, as disclosed above, Foster teaches that the wetting die (figure 1 #10)  comprises two wetting pockets (figures 2 and 3 #73, or 23 and 23’ or 31 and 31’) at each of two horizontal lateral ends of an opening of the wetting slot (groove between #11 and 11’).


	Applicant argues on pages 4-5 of the Remarks that the dependent claims are allowable.
	In response to applicant’s argument, it is noted that all claims stand rejected for the reasons disclosed above.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

/MATTHEW HOOVER/Examiner, Art Unit 1748                                                                                                                                                                                                        /JACOB T MINSKEY/Primary Examiner, Art Unit 1748